DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on 3/22/2021.
Claims 1 - 20 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (Pub No: US 20190146482 A1) and Cella et al. (Pub No US 2019/0324436 A1) called as Cella1.

Regarding claim 1. Cella teaches a method for configuring modeling parameters (Cella [0034] machine-based intelligence using parameters for configuration to model), comprising:
receiving a modeling request from a user ( Cella [0034] receive user data request to model based on machine-based intelligence );
acquiring selectable task types corresponding to the modeling request (Cella [0034] and [0327] user data request to model based on machine-based intelligence where collection system 102 deployed in the environment 104 make decision based on selection of task where task can be he tasks may also be classified such as classification, regression, clustering and reduction interpreted as selectable task types) and
 network configuration files corresponding respectively to the selectable task types (Cella [0484] and [0705] Fig 41 the file with the TDMS format which is configured for network based on selectable task types),
generating a network configuration page according to the network configuration files (Cella [0484] and [0746] network configuration information is use to create a network configuration template interpreted as network configuration page ), 
returning the network configuration page to the user ( Cella [0983] response to the user network configuration template interpreted as network configuration page and provide an indication to the user of the result of implementing the template), and 
acquiring values of network parameter configuration items input by the user on the network configuration page (Cella [0220] , [0221] and [0252] machine learning systems, collect the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1, the relative value of information such as values based on the availability of other network sources of the same or similar information, configuration parameter data based on user input from configuration template interpreted as network configuration page)
determining a data configuration file associated with the values of the network
parameter configuration items according to a preset parameter association file (Cella [0220], [0221],  [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions (e.g., load, head pressure, air flow cubic feet per minute, ambient temperature, RPMs associated with file based on collect the value of the data collected (such as based on feedback information from other elements of the platform 100), the relative value of information), 
generating a data parameter configuration page according to the data configuration file, returning the data parameter configuration page to the user (Cella [0484] and [0746] creation for data collection using  data parameter configuration template interpreted as generating a data parameter configuration page and sending it to the user interpreted as returning the data parameter configuration page to the user) , and 
acquiring values of data parameter configuration items input by the user on the data parameter configuration page (Cella [0220] , [0221] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence through collect the value of the data collected (such as based on feedback information from other elements of the network platform 100 as shown in Fig 1), the relative value of information (such as values based on the availability of other network sources of the same or similar information) and using a local cognitive input selection system interpreted as the user on the data parameter configuration page) .
Cella does not teach determining a calculation power configuration file associated with the values of the network parameter configuration items according to the parameter association file, generating a calculation power parameter configuration page according to the calculation power configuration file and a current condition of a computing resource, returning the calculation power parameter configuration page to the user, and
 acquiring values of calculation power parameter configuration items input by the user on the calculation power parameter configuration page; and
conducting a modeling processing operation according to the values of the network parameter configuration items, the values of the data parameter configuration items and the values of the calculation power parameter configuration items.
However Cella1 teaches determining a calculation power configuration file associated with the values of the network parameter configuration items according to the parameter association file ( Cella1 [0224], [0351] and [0457 it determine power parameters such as parameters based on power levels and power availability based on file with the TDMS format configuration interpreted as parameter association file , based on collection  the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1), the relative value of information), generating a calculation power parameter configuration page according to the calculation power configuration file and a current condition of a computing resource(Cella1 [0333] and [0504] calculating the power performance parameters of the data collection systems based on combination in those conditions and based on the type of signals to be routed to the resource) , 
returning the calculation power parameter configuration page to the user (Cella 1 [1006] and [1554] calculated power configuration template is in response to operations of the provided by a user or operator, provided by the machine learning algorithm interpreted as returning the calculation power parameter configuration page to the user), and
acquiring values of calculation power parameter configuration items input by the user on the calculation power parameter configuration page (Cella 1 [0224],  [0333] and [0347] through learning capabilities, collect  the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1, collection system, calculate power configuration items input based out of user input interpreted as items input by the user on the calculation power parameter configuration page ); and
conducting a modeling processing operation according to the values of the network parameter configuration items (Cella [1116] performing a operation to model output value having the sensor data values from the fused plurality of sensors as an input comprises a network utilization using secondary value comprises at least one value selected from the values consisting of: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and a model output value having the sensor data values of network and network path configuration corresponding to at least one sensor from the sensed parameter group interpreted as values of the network parameter configuration items where a model output value having the sensor data values from the fused plurality of sensors as an input), the values of the data parameter configuration items and the values of the calculation power parameter configuration items (Cella [1117] power consumption calculation efficiency for determining the secondary value and a network path configuration corresponding to at least one sensor from the sensed parameter group interpreted as the values of the calculation power parameter configuration items where  selected from the values consisting of: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and a model output value having the sensor data values from the fused plurality of sensors as an input).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cella by incorporating the teachings of Cella1. 
Doing so learning circuit may update the sensed parameter group in response to the recognized pattern value and adjust the interpreting the plurality of sensor data values in response to the updated sensed parameter group. The pattern recognition circuit and the sensor learning circuit iteratively determine the recognized pattern value and update the sensed parameter group to improve a sensing performance value.

Regarding claim 2. Cella and Cella1 teach the method of claim 1, and Cella further teaches wherein the network configuration page comprises: a task type configuration item (Cella [0327] [0353] machine learning tasks type configuration item) , a network type configuration item (Cella [0220] network type configuration item) , a model information configuration item(Cella [0220] model information configuration item),
 a reading parameter configuration item (Cella [0353] storing configuration item cross multiple storage devices, using protocols interpreted as reading parameter configuration item) and
 a hyper-parameter configuration item (Cella [0220] other parameter interpreted as hyper-parameter configuration item) .


Regarding claim 3. Cella and Cella1 teach the method of claim 1, and Cella further teaches wherein the data parameter configuration page comprises:
a cluster information configuration item (Cella [0220] and [0353] collection system, information configuration item interpreted as cluster information configuration item)
, an input data path configuration item (Cella [0220] input configuration item)
and an output data path configuration item (Cella [0860] output path configuration item).

Regarding claim 4. Cella and Cella1 teach the method of claim 1, and Cella further teaches wherein the calculation power parameter configuration page comprises:
a computing resource configuration item ( Cella [1409] computing resource configuration) , 
a queue priority configuration item ( Cella [1702] and [1705] higher-priority queue configuration) and a trainer number configuration item (Cella [0710] training number).

Regarding claim 5. Cella and Cella1 teach the method of claim 1, and Cella further teaches wherein in each configuration page returned to the user( Cella [0983] response to the user network configuration template interpreted as network configuration page and provide an indication to the user of the result of implementing the template), 
selectable values of a part of the configuration items are provided for the user to select and input(Cella [0220], [0221],  [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions interpreted as selectable values of a part of the configuration items are provided for the user to select ),, and/or a text input box of a part of the configuration items are provided for the user to input values of the configuration items in a text form(Cella [0220], [0221] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as provided for the user to input values of the configuration items in a text form).

Regarding claim 6. Cella and Cella1 teach the method of claim 5, and Cella further teaches comprising:
in each configuration page returned to the user (Cella [0220] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as configuration page returned to the user), updating a enterable state and a selectable value of some or all configuration items which have not been input by the user according to the parameter association file and values of some or all configuration items which have been input by the user(Cella [0220], [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions interpreted as parameter association file and values of some or all configuration items which have been input by the user).

Regarding claim 7. Cella and Cella1 teach the method of claim 1, and Cella further teaches comprising:
generating a code according to the value of each parameter configuration item
input by the user(Cella [0220] , [0330] and [0447] Java code is generated which using parameter configuration);
displaying the code on a configuration page returned to the user, such that the code is editable by the user(Cella [0362] and [0447] Java code for displaying configuration page returned to the user); and
in response to receiving an operation of editing the code by the user, updating a value of the corresponding parameter configuration item according to editing content of the user(Cella [0447] and [0860] Java code is generated interpreted as in response to receiving an operation of editing the code by the user which , update value of the parameter configuration).

Regarding claim 8. Cella and Cella1 teach the method of claim 5, and Cella further teaches comprising: 
receiving an operation that one or more spaces are input by the user in a preset text input box(Cella [0220], [0308] and [0484] receiving configuration file based on preset configuration preset or existing operating conditions interpreted as receiving an operation that one or more spaces are input by the user in a preset text input box), 
; and 
 displaying, corresponding to the text input box (Cella [0359] and [0361] displaying input text box), information for prompting the number of the spaces input by the user in the text input box(Cella [0220] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as prompting the number of the spaces input by the user in the text input box).

Regarding claim 9. Cella and Cella1 teach the method of claim 1, and Cella further teaches comprising: after the modeling processing operation (Cella [0034] and [0327] user data request to model based on machine-based intelligence where collection system 102 deployed in the environment 104 make decision based on selection of task interpreted as after the modeling processing operation), acquiring an index curve of a trained model(Cella [0034] and [0327] user data request to model based on machine-based intelligence where collection system 102 deployed in the environment 104 interpreted as acquiring an index curve of a trained model),
 and returning the index curve to the user via a page( Cella [0983] response to the user network configuration template interpreted as returning the index curve to the user via a page).

Regarding claim 10. Cella teaches an electronic device (Cella [0198] electronic device ), comprising: 
at least one processor (Cella [0243] processor ); and a memory connected with the at least one processor (Cella [0235] memory and processor )communicatively;
wherein the memory stores instructions executable by the at least one processor to enable the at least one processor to perform a method for configuring modeling parameters ( Cella [0876] processor, circuit with memory capable to access instructions stored), which comprises:
receiving a modeling request from a user ( Cella [0034] receive user data request to model based on machine-based intelligence ); acquiring selectable task types corresponding to the modeling request (Cella [0034] and [0327] user data request to model based on machine-based intelligence where collection system 102 deployed in the environment 104 make decision based on selection of task where task can be he tasks may also be classified such as classification, regression, clustering and reduction interpreted as selectable task types) and
network configuration files corresponding respectively to the selectable task types (Cella [0484] and [0705] Fig 41 the file with the TDMS format which is configured for network based on selectable task types), generating a network configuration page according to the network configuration files (Cella [0484] and [0746] network configuration information is use to create a network configuration template interpreted as network configuration page), 
returning the network configuration page to the user ( Cella [0983] response to the user network configuration template interpreted as network configuration page and provide an indication to the user of the result of implementing the template), and acquiring values of network parameter configuration items input by the user on the network configuration page (Cella [0220], [0221] and [0252] Cella [0220] , [0221] and [0252] machine learning systems, collect the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1, the relative value of information such as values based on the availability of other network sources of the same or similar information, configuration parameter data based on user input from configuration template interpreted as network configuration page);
determining a data configuration file associated with the values of the network
parameter configuration items according to a preset parameter association file (Cella [0220], [0221], [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions (e.g., load, head pressure, air flow cubic feet per minute, ambient temperature, RPMs associated with file based on collect the value of the data collected (such as based on feedback information from other elements of the platform 100), the relative value of information), generating a data parameter configuration page according to the data configuration file, returning the data parameter configuration page to the user (Cella [0484] and [0746] creation for data collection using data parameter configuration template interpreted as generating a data parameter configuration page and sending it to the user interpreted as returning the data parameter configuration page to the user), and acquiring values of data parameter configuration items input by the user on the data parameter configuration page (Cella [0220] , [0221] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence through collect the value of the data collected (such as based on feedback information from other elements of the network platform 100 as shown in Fig 1), the relative value of information (such as values based on the availability of other network sources of the same or similar information) and using a local cognitive input selection system interpreted as the user on the data parameter configuration page).
Cella does not teach determining a calculation power configuration file associated with the values of the network parameter configuration items according to the parameter association file, generating a calculation power parameter configuration page according to the calculation power configuration file and a current condition of a computing resource,
returning the calculation power parameter configuration page to the user, and acquiring values of calculation power parameter configuration items input by the user on the calculation power parameter configuration page; and
conducting a modeling processing operation according to the values of the network parameter configuration items, the values of the data parameter configuration
 items and the values of the calculation power parameter configuration items.
However Cella1 teaches determining a calculation power configuration file associated with the values of the network parameter configuration items according to the parameter association file ( Cella1 [0224], [0351] and [0457] determine power parameters such as parameters based on power levels and power availability based on file with the TDMS format configuration interpreted as parameter association file , based on collection  the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1 ), generating a calculation power parameter configuration page according to the calculation power configuration file and a current condition of a computing resource (Cella1 [0333] and [0504] calculating the power performance parameters of the data collection systems based on combination in those conditions and based on the type of signals to be routed to the resource),
returning the calculation power parameter configuration page to the user (Cella 1 [1006] and [1554] calculated power configuration template is in response to operations of the provided by a user or operator, provided by the machine learning algorithm interpreted as returning the calculation power parameter configuration page to the user), and acquiring values of calculation power parameter configuration items input by the user on the calculation power parameter configuration page (Cella 1 [0224],  [0333] and [0347] through learning capabilities, collect  the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1, collection system, calculate power configuration items input based out of user input interpreted as items input by the user on the calculation power parameter configuration page); and
conducting a modeling processing operation according to the values of the network parameter configuration items (Cella [1116] performing a operation to model output value having the sensor data values from the fused plurality of sensors as an input comprises a network utilization using secondary value comprises at least one value selected from the values consisting of: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and a model output value having the sensor data values of network and network path configuration corresponding to at least one sensor from the sensed parameter group interpreted as values of the network parameter configuration items where a model output value having the sensor data values from the fused plurality of sensors as an input), the values of the data parameter configuration items and the values of the calculation power parameter configuration items (Cella [1117] power consumption calculation efficiency for determining the secondary value and a network path configuration corresponding to at least one sensor from the sensed parameter group interpreted as the values of the calculation power parameter configuration items where  selected from the values consisting of: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and a model output value having the sensor data values from the fused plurality of sensors as an input).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cella by incorporating the teachings of Cella1. 
Doing so learning circuit may update the sensed parameter group in response to the recognized pattern value and adjust the interpreting the plurality of sensor data values in response to the updated sensed parameter group. The pattern recognition circuit and the sensor learning circuit iteratively determine the recognized pattern value and update the sensed parameter group to improve a sensing performance value.

Regarding claim 11. Cella and Cella1 teach the electronic device of claim 10, and Cella further teaches wherein the network configuration page comprises: a task type configuration item (Cella [0327] [0353] machine learning tasks type configuration item) , 
a network type configuration item(Cella [0220] model information configuration item),,
 a model information configuration item, a reading parameter configuration item (Cella [0353] storing configuration item cross multiple storage devices, using protocols interpreted as reading parameter configuration item) and a
hyper-parameter configuration item(Cella [0220] other parameter interpreted as hyper-parameter configuration item).

Regarding claim 12. Cella and Cella1 teach the electronic device of claim 10, and Cella further teaches wherein the data parameter configuration page comprises:
a cluster information configuration item(Cella [0220] and [0353] collection system, information configuration item interpreted as cluster information configuration item), an input data path configuration item(Cella [0220] input configuration item),
 and an output data path configuration item(Cella [0860] output path configuration item).

Regarding claim 13. Cella and Cella1 teach the electronic device of claim 10, and Cella further teaches wherein the calculation power parameter configuration page comprises: a computing resource configuration item ( Cella [1409] computing resource configuration), a queue priority configuration item ( Cella [1702] and [1705] higher-priority queue configuration)
and a trainer number configuration item (Cella [0710] training number).

Regarding claim 14. Cella and Cella1 teach the electronic device of claim 10, and Cella further teaches wherein in each configuration page returned to the user( Cella [0983] response to the user network configuration template interpreted as network configuration page and provide an indication to the user of the result of implementing the template), selectable values of a part of the configuration items are provided for the user to select and input(Cella [0220], [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions interpreted as selectable values of a part of the configuration items are provided for the user to select ), and/or a text input box of a part of the configuration items are provided for the user to input values of the configuration items in a text form(Cella [0220] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as provided for the user to input values of the configuration items in a text form).

Regarding claim 15. Cella and Cella1 teach the electronic device of claim 14, and Cella further teaches wherein the method further comprises: in each configuration page returned to the user(Cella [0220] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as configuration page returned to the user), updating a enterable state and a selectable value of some or all configuration items which have not been input by the user according to the parameter association file and values of some or all configuration items which have been input by the user(Cella [0220], [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions interpreted as parameter association file and values of some or all configuration items which have been input by the user).

Regarding claim 16. Cella and Cella1 teach the electronic device of claim 10, and Cella further teaches wherein the method further comprises: generating a code according to the value of each parameter configuration item input by the user(Cella [0220] , [0330] and [0447] Java code is generated which using parameter configuration);
displaying the code on a configuration page returned to the user, such that the code is editable by the user(Cella [0362] and [0447] Java code for displaying configuration page returned to the user); and in response to receiving an operation of editing the code by the user, updating a value of the corresponding parameter configuration item according to editing content of the user(Cella [0447] and [0860] Java code is generated interpreted as in response to receiving an operation of editing the code by the user which , update value of the parameter configuration).

Regarding claim 17. Cella and Cella1 teach the electronic device of claim 14, and Cella further teaches wherein the method further comprises: receiving an operation that one or more spaces are input by the user in a preset text input box; and displaying(Cella [0220], [0308] and [0484] receiving configuration file based on preset configuration preset or existing operating conditions interpreted as receiving an operation that one or more spaces are input by the user in a preset text input box), corresponding to the text input box, information for prompting the number of the spaces input by the user in the text input box(Cella [0220] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as prompting the number of the spaces input by the user in the text input box).

Regarding claim 18. Cella and Cella1 teach the electronic device of claim 10, and Cella further teaches wherein the method further comprises: after the modeling processing operation, acquiring an index curve of a trained model(Cella [0034] and [0327] user data request to model based on machine-based intelligence where collection system 102 deployed in the environment 104 interpreted as acquiring an index curve of a trained model), and returning the index curve to the user via a page( Cella [0983] response to the user network configuration template interpreted as returning the index curve to the user via a page)..

Regarding claim 19. Cella teaches a non-transitory computer readable storage medium comprising computer instructions( Cella [1606] memories, processors, computer readable transitory and non-transitory media), which, when executed by a computer, cause the computer to carry out a method for configuring modeling parameters (Cella [0034] machine-based intelligence using parameters for configuration to model),, which comprises: 
receiving a modeling request from a user ( Cella [0034] receive user data request to model based on machine-based intelligence );
 acquiring selectable task types corresponding to the modeling request (Cella [0034] and [0327] user data request to model based on machine-based intelligence where collection system 102 deployed in the environment 104 make decision based on selection of task where task can be he tasks may also be classified such as classification, regression, clustering and reduction interpreted as selectable task types) and network configuration files corresponding respectively to the selectable task types (Cella [0484] and [0705] Fig 41 the file with the TDMS format which is configured for network based on selectable task types),
generating a network configuration page according to the network configuration files (Cella [0484] and [0746] network configuration information is use to create a network configuration template interpreted as network configuration page ), 
returning the network configuration page to the user ( Cella [0983] response to the user network configuration template interpreted as network configuration page and provide an indication to the user of the result of implementing the template), and acquiring values of network parameter configuration items input by the user on the network configuration page (Cella [0220] , [0221] and [0252] machine learning systems, collect the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1, the relative value of information such as values based on the availability of other network sources of the same or similar information, configuration parameter data based on user input from configuration template interpreted as network configuration page); 
determining a data configuration file associated with the values of the network parameter configuration items according to a preset parameter association file(Cella [0220], [0221],  [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions (e.g., load, head pressure, air flow cubic feet per minute, ambient temperature, RPMs associated with file based on collect the value of the data collected (such as based on feedback information from other elements of the platform 100), the relative value of information), 
generating a data parameter configuration page according to the data configuration file(Cella [0484] and [0746] creation for data collection using data parameter configuration template interpreted as generating a data parameter configuration page and sending it to the user interpreted as returning the data parameter configuration page to the user), returning the data parameter configuration page to the user, and acquiring values of data parameter configuration items input by the user on the data parameter configuration page(Cella [0220] , [0221] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence through collect the value of the data collected (such as based on feedback information from other elements of the network platform 100 as shown in Fig 1), the relative value of information (such as values based on the availability of other network sources of the same or similar information) and using a local cognitive input selection system interpreted as the user on the data parameter configuration page).
Cella does not teach determining a calculation power configuration file associated with the values of the network parameter configuration items according to the parameter association file, generating a calculation power parameter configuration page according to the calculation power configuration file and a current condition of a computing resource, returning the calculation power parameter configuration page to the user, and acquiring values of calculation power parameter configuration items input by the user on the calculation power parameter configuration page; and conducting a modeling processing operation according to the values of the network parameter configuration items, the values of the data parameter configuration items and the values of the calculation power parameter configuration items. 
However Cella1 teaches determining a calculation power configuration file associated with the values of the network parameter configuration items according to the parameter association file( Cella1 [0224], [0351] and [0457] determine power parameters such as parameters based on power levels and power availability based on file with the TDMS format configuration interpreted as parameter association file , based on collection  the value of the data (such as based on feedback information from other  elements of the network platform 100 as shown in Fig 1), generating a calculation power parameter configuration page according to the calculation power configuration file and a current condition of a computing resource(Cella1 [0333] and [0504] calculating the power performance parameters of the data collection systems based on combination in those conditions and based on the type of signals to be routed to the resource), returning the calculation power parameter configuration page to the user(Cella 1 [1006] and [1554] calculated power configuration template is in response to operations of the provided by a user or operator, provided by the machine learning algorithm interpreted as returning the calculation power parameter configuration page to the user), and acquiring values of calculation power parameter configuration items input by the user on the calculation power parameter configuration page(Cella 1 [0333] and [0347] use intelligence and machine learning capabilities through performance parameters of the data collection system calculate power configuration items input based out of user input interpreted as items input by the user on the calculation power parameter configuration page ); and conducting a modeling processing operation according to the values of the network parameter configuration items(Cella [1116] performing a operation to model output value having the sensor data values from the fused plurality of sensors as an input comprises a network utilization using secondary value comprises at least one value selected from the values consisting of: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and a model output value having the sensor data values of network and network path configuration corresponding to at least one sensor from the sensed parameter group interpreted as values of the network parameter configuration items where a model output value having the sensor data values from the fused plurality of sensors as an input), the values of the data parameter configuration items and the values of the calculation power parameter configuration items (Cella [1117] power consumption calculation efficiency for determining the secondary value and a network path configuration corresponding to at least one sensor from the sensed parameter group interpreted as the values of the calculation power parameter configuration items where  selected from the values consisting of: a virtual sensor output value; a process prediction value; a process state value; a component prediction value; a component state value; and a model output value having the sensor data values from the fused plurality of sensors as an input).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cella by incorporating the teachings of Cella1. 
Doing so learning circuit may update the sensed parameter group in response to the recognized pattern value and adjust the interpreting the plurality of sensor data values in response to the updated sensed parameter group. The pattern recognition circuit and the sensor learning circuit iteratively determine the recognized pattern value and update the sensed parameter group to improve a sensing performance value.

 Regarding claim 20. Cella and Cella1 teach the non-transitory computer readable storage medium of claim 19, and Cella further teaches wherein the method further comprises: in each configuration page returned to the user(Cella [0220] and [0330] machine learning systems, determine what permutations by use of data parameter template machine-based intelligence, such as using a local cognitive input selection system interpreted as configuration page returned to the user), updating a enterable state and a selectable value of some or all configuration items which have not been input by the user according to the parameter association file and values of some or all configuration items which have been input by the user(Cella [0220],[0221], [0308] and [0484] determine configuration file based on preset configuration preset or existing operating conditions interpreted as parameter association file and values of some or all configuration items which have been input by the user).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.K/Examiner, Art Unit 2455 

/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455